Case 0:08-cr-60090-DMM Document 327 Entered on FLSD Docket 03/24/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.:19-CV-62722-MIDDLEBROOKS/HUNT
                             (08-CR-60090-MIDDLEBROOKS)

  JAMAUR LEWIS,

         Movant,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                               ORDER ON MOTION TO VACATE
         THIS CAUSE comes before the Court upon Movant Jamaur Lewis’s Motion to Vacate,

  filed on December 9, 2019.1 (DE 7). The Government initially responded on January 9, 2020;

  however, it subsequently filed an amended response on February 5, 2020. (DE 9; DE 10). Movant

  replied on February 6, 2020. (DE 12). For the following reasons, the Motion is granted in part.

         Movant previously filed an application with the Eleventh Circuit seeking an order

  authorizing the district court to consider a second or successive motion to vacate. (DE 1 at 2). On

  September 5, 2019, the Eleventh Circuit granted the motion in part. (Id. at 7). Specifically, due




  1
   Pursuant to Administrative Order 2019-2, this matter was referred to the Magistrate Judge for a
  ruling on all pre-trial, non-dispositive matters and for a Report and Recommendation on any
  dispositive matters. (DE 2). However, since this action was filed, the Eleventh Circuit reversed
  convictions for Movant’s co-defendants that are similar to the one Movant seeks to vacate here.
  Consistent with the Eleventh Circuit’s opinions, I have already vacated the applicable convictions
  for the co-defendants. And I will address any other resentencing issues for those defendants in
  their underlying criminal case. Because the present Motion raises issues that are so intertwined
  with the proceedings related to Movant’s co-defendants, I will withdraw the reference to the
  Magistrate Judge in the interest of judicial efficiency and consistency. As a result, I now address
  Movant’s Motion to Vacate.
Case 0:08-cr-60090-DMM Document 327 Entered on FLSD Docket 03/24/2020 Page 2 of 3




  to a change in law, the Court authorized Movant to file a successive motion as to his § 924(o)

  conviction in Count 2. (Id.).

         On December 9, 2019, Movant filed a motion with this Court seeking to vacate his

  conviction on Count 2. (DE 7). The Government initially opposed the Motion (DE 9); however,

  it subsequently revised its position (DE 10). In its revised response, the Government “withdr[ew]

  its opposition to vacating Count 2’s § 924(o) conviction.” (DE 10 at 3).

         The Government changed its position because of the Eleventh Circuit’s decision in

  Solomon v. United States, No. 17-14830 (11th Cir. Jan. 13, 2020) and Chance v. United States,

  No. 17-15192 (11th Cir. Jan. 22, 2020). In those cases, due to a change in law, the Eleventh Circuit

  reversed my denial of Solomon’s and Chance’s motions to vacate Count 2 (which raised a violation

  of § 924(o)) of their respective convictions.

         Movant, Chance, and Solomon were co-defendants in their underlying criminal case, see

  No. 08-CR-60090-DMM. Among other convictions, Chance, Solomon, and Movant were all

  convicted of violating the same statute—§924(o). As discussed in Chance and Solomon, such a

  conviction under the circumstances of the present case is invalid considering the Supreme Court’s

  decision in Davis. In light of the Eleventh Circuit’s decisions in Solomon and Chance, and

  considering the Government’s revised position, Movant’s conviction and sentence as to Count 2

  is vacated.

         While it does not oppose vacating Movant’s Count 2 conviction, the Government argues

  that a “full resentencing is not required . . . because Movant certainly cannot demonstrate that the

  allegedly ‘erroneous sentence on one [§ 924(o)] count of conviction influenced the sentencing

  judge’s decisions on other counts.’” (DE 10 at 3) (quoting United States v. Hernandez, 735 F.




                                                   2
Case 0:08-cr-60090-DMM Document 327 Entered on FLSD Docket 03/24/2020 Page 3 of 3




  App’x 998, 1001 (11th Cir. 2018)). I find it more appropriate to address this and any other issue

  related to Movant’s resentencing in the underlying criminal case.

         Accordingly, it is hereby ORDERED and ADJUDGED that:

         1. This Order shall WITHDRAW THE REFERENCE to Magistrate Judge Hunt.

         2. Movant’s Motion to Vacate (DE 7) is GRANTED IN PART. It is specifically granted

             to the extent it seeks to vacate Movant’s Conviction and Sentence on Count 2.

         3. Movant’s Conviction and Sentence on Count 2 are VACATED.

         4. An Amended Judgment will be entered in the underlying criminal case.

         5. Any other issues related to Movant’s resentencing will be addressed in the underlying

             criminal case.

         6. The Clerk of Court shall CLOSE THIS CASE and DENY any pending motions AS

             MOOT.



         SIGNED in Chambers in West Palm Beach, Florida, this 23rd day of March, 2020.




                                                              Donald M. Middlebrooks
                                                              United States District Judge




                                                  3
